—In an action, inter alia, for a judgment declaring certain financing and loan documents invalid and void, the plaintiff appeals from so much of an order of the Supreme Court, Suffolk County (D’Emilio, J.), dated June 8, 2000, as denied that branch of its motion which was for summary judgment declaring invalid and void various financing and loan documents.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied that branch of the plaintiffs motion which sought summary judgment declaring invalid and void various financing and loan documents, including a security agreement covering certain equipment possessed by the plaintiff which was assigned by the defendant Future Laundry Construction, Inc. (hereinafter Future) to the defendant American Credit Corp. There are issues of fact as to, inter alia, whether certain payments made by the plaintiff to Future prior to the assignment were payments for the equipment or payments for construction work. Consequently, the plaintiff did not establish its defense of payment as a matter of law. Altman, J. P., H. Miller, Smith and Cozier, JJ., concur.